PER CURIAM.
The appellant, Keith S. Easley, timely challenges the trial court’s order of probation and the suspension of his driver’s license for six months. We find error only with respect to the driver’s license suspension.
Easley was adjudicated guilty of possession of cocaine. The trial court’s authority with respect to suspension of his driver’s license is provided for in section 322.055(1), Florida Statutes (1995). The trial judge’s responsibility is to direct the Department of Highway Safety and Motor Vehicles to suspend Easley’s driver’s license for a period of two years. See Crawford v. State, 651 So.2d 731 (Fla. 4th DCA 1995).
We, therefore, direct upon remand that the trial court comply with the provisions of the aforementioned statutory provision.
Reversed and remanded.
PARKER, C.J., and WHATLEY and GREEN, JJ., concur.